479 F.2d 1326
FIDELITY AND DEPOSIT COMPANY OF MARYLAND, Plaintiff-Appellee,v.SCOTT BROTHERS CONSTRUCTION COMPANY et al., Defendants,City Bank of Goodwater, Alabama, Defendant-Appellant.
No. 72-2994.
United States Court of Appeals,Fifth Circuit.
July 2, 1973.Rehearing and Rehearing En Banc Denied Aug. 7, 1973.

N. Lee Cooper, Sydney F. Frazier, Jr., co-counsel, Birmingham, Ala., for defendant-appellant.
James E. Clark, Birmingham, Ala., for Fidelity.
John H. Morrow, Birmingham, Ala., for Alexander Bank.
C. C. Torbert, Jr., Opelika, Ala., for Scott.
William I. Byrd, Alexander City, Ala., for Alexander City.
Before BELL, GOLDBERG and SIMPSON, Circuit Judges.
PER CURIAM:


1
The legal and factual issues raised in this appeal are indistinguishable from those raised in the companion case of Fidelity & Deposit Co. of Md. v. Scott, etc., 5 Cir. 1972, 461 F.2d 640.  The teachings of the opinion in that case compel that we reverse the judgment of the District Court with directions that judgment be entered in favor of The City Bank of Goodwater.


2
Reversed and rendered.